Mathew K. Higbee (Pro Hac Vice)
Naomi Sarega (Pro Hac Vice)
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8352
(714) 597-6729 facsimile
Email: mhigbee@higbeeassociates.com
nsarega@higbeeassociates.com

Gregory P. Howard
DONOVAN O’CONNOR & DODIG
116 South St.,
Bennington, VT 05201
(802) 442-3233
gph@docatty.com
Attorneys for Defendant/Counterclaim Plaintiff,
ADLIFE MARKETING
& COMMUNICATIONS CO., INC.,

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 MYWEBGROCER, INC.,                               Civil Action No. 5:16-CV-00310-GWE

                       Plaintiff and              MOTION FOR LEAVE TO FILE
                                                  DOCUMENTS UNDER SEAL
 Counterclaim Defendant,

 v.

 ADLIFE MARKETING &
 COMMUNICATIONS CO., INC.,

                           Defendant and
 Counterclaim Plaintiff.



      ASSENTED-TO MOTION FOR LEAVE TO FILE CONFIDENTIAL MATERIAL
                              UNDER SEAL

        Pursuant to Local Rules 5.2 and 7, Defendant and Counterclaim Plaintiff Adlife

 Marketing and Communications Co, Inc. ("Adlife"), by and through its undersigned attorneys,

 hereby moves for leave to file the following documents in unredacted form under seal:



                                                    1
                                                               MOTION FOR LEAVE TO FILE UNDER SEAL
       • Adlife’s Opposition to MyWebGrocer’s Motion for Partial Summary Judgment on
       Liability;
       • Adlife’s Opposition to MyWebGrocer’s Motion for Partial Summary Judgment on
       Damages;
       • Adlife’s Resoponse to MyWebGrocer’s Separate Statement of Undisputed Facts; and
       • Complete versions of Exhibit 39 – Exhibit A to the Declaration of Douglas Fleurant.

       The items listed above contain material that has been designated "Confidential" pursuant

to the Confidentiality Stipulation and Protective Order (ECF 40) entered in this case. The

Confidential material contained in those documents are further referenced or quoted in Adlife’s

Oppositions to MyWebGrocer’s two Motions for Summary Judgment and its Response to

MyWebGrocer’s Statement of Undisputed Facts.

       Pursuant to Local Rule 7(a)(7), the undersigned certifies that Adlife made a good faith

attempt to obtain Defendant's assent to the relief requested herein, and that MyWebGrocer’s

counsel has provided the requested assent.

       WHEREFORE, Adlife respectfully requests that this Court GRANT its Motion to File

the foregoing documents in unredacted form under seal and in redacted form on ECF.

Dated: March 31, 2019                              Respectfully submitted,

                                                   /s/ Mathew K. Higbee
                                                   Mathew K. Higbee, Esq.
                                                   Naomi M. Sarega, Esq.
                                                   HIGBEE & ASSOCIATES
                                                   1504 Brookhollow Dr., Ste 112
                                                   Santa Ana, CA 92705-5418
                                                   (714) 617-8349
                                                   mhigbee@higbeeassociates.com
                                                   nsarega@higbeeassociates.com

                                                   /s/ Gregory P. Howard
                                                   Gregory P. Howard
                                                   Donovan O’Connor & Dodig, LLP
                                                   116 South St.
                                                   Bennington, VT 05201
                                                   (802) 442-3233
                                                   gph@docatty.com


                                                   2
                                                              MOTION FOR LEAVE TO FILE UNDER SEAL
                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
electronically filing with the Clerk of the Court using CM/ECF on this 31st day of March 2019,
on all counsel or parties of record on the service list below.


                                                       /s/ Ryan E. Carreon
                                                           Ryan E. Carreon



                                         SERVICE LIST

Matthew S. Borick
mborick@drm.com
Cathleen E. Stadecker
cstadecker@drm.com
Peter Kunin
pkunin@drm.com
DOWNS RACHLIN MARTIN, PLLC
199 Main Street
P.O. Box 190
Burlington, VT 05402




                                                       3
                                                                 MOTION FOR LEAVE TO FILE UNDER SEAL
